--------------------------------------------------------------------------------


GLOBAL SUPPLY AGREEMENT


for delivery of steel balls




between




NN Europe, Aps
DENMARK




and




SKF France S.A.
34, Avenue des Trois Peuples
78180 Montigny Le Bretonneux
FRANCE




January 1st, 2007

Page 1 of 54

--------------------------------------------------------------------------------



TABLE OF CONTENTS




1.
DEFINITIONS
4
     
2.
SUPPLY AND PURCHASE OF PRODUCTS
5
     
3.
NEW, RE-ENGINEERED AND DISCONTINUED PRODUCTS
7
     
4.
PRODUCTS AND PRICES
7
     
5.
PAYMENT AND DELIVERY TERMS
9
     
6.
ORDERING AND DELIVERY TERMS
9
     
7.
DELAYS
11
     
8.
QUALITY
12
     
9.
PRODUCT WARRANTY.
13
     
10.
INSURANCE
14
     
11.
PATENT INFRINGEMENT
14
     
12.
CONFIDENTIALITY
14
     
13.
IMPROVEMENT ACTIVITIES AND NEGOTIATIONS
15
     
14.
DURATION
16
     
15.
TERMINATION
16
     
16.
MISCELLANEOUS
17
     
17.
GOVERNING LAW AND SETTLEMENT OF DISPUTES
19

 
Page 2 of 54

--------------------------------------------------------------------------------



This GLOBAL FRAME SUPPLY AGREEMENT is entered into as of 2007 by and between


NN Europe Aps, a limited liability company duly incorporated, organized and
existing under the laws of Denmark, with corporate registration number 10020417
(hereafter called "NNE"), and


SKF FRANCE S.A., a company duly incorporated, organized and existing under the
laws of France, acting on behalf of SKF Group (hereinafter called "SKF").


The above parties are individually referred to as a "Party" and collectively as
the "Parties".


WITNESSETH:


WHEREAS
NNE and its Affiliates (as defined below) are manufacturing the Products (as
defined below);



WHEREAS
SKF and certain of its affiliates (as defined below) use the Products in their
production of bearings and other products;



WHEREAS
NNE manufacturing units include all units manufacturing the Products in Europe;



WHEREAS
the Parties wish to establish a long term close relation relating to the supply
of the Products;



WHEREAS
the Parties now wish to record the detailed basis upon which NNE and certain NNE
Affiliates will supply the Products to SKF



NOW THEREFORE, the Parties have agreed as follows.

Page 3 of 54

--------------------------------------------------------------------------------



1.
DEFINITIONS

 
1.1
"Agreement" means this document, the Exhibits and appendices annexed hereto.

 
1.2
"Contract Period" means the three consecutive 12 months periods beginning
January 1, 2007 as set forth in section 15 below.

 
1.3
"Contract Year" means any twelve (12) consecutive month period beginning on
January 1st and ending on December 31st during the Contract Period.

 
1.4
"NNE Group" means the group of all present and future companies manufacturing
units in Europe, of which NNE is the ultimate parent company.

 
1.5
"NNE Subcontractor" shall mean any company (other than NNE) that is approved by
NNE and SKF to manufacture and deliver Products to SKF on behalf on NNE, as
described in section 2.4.

 
1.6
"Force Majeure" shall mean industrial disputes and any other circumstance beyond
the control of a Party such as fire, war (whether declared or not), extensive
military mobilization, insurrection, requisition, seizure, and embargo.

 
1.7
"General Conditions" shall mean the SKF General Conditions of Purchase, Exhibit
1.7.

 
1.8
"NNE Supply Unit" shall mean any production unit of any company within the NNE
Group (set in section 1.4 above).

 
1.9
"Products" means the NNE products set forth in Exhibits 1.9.1 to 1.9.2 hereto,
whenever applicable as amended pursuant to Section 3 below.

 
1.10
"SKF Affiliate" shall mean any company belonging to the SKF Group other than
SKF.

 
1.11
"SKF Group" means the group of companies of which AB SKF, a company duly
incorporated under the laws of Sweden, from time to time is the ultimate parent
company.

 
1.12
"SKF Production Unit" shall mean the production unit of the companies within the
SKF Group listed in Exhibit 1.12.

 
1.13
"Specification" means the technical specification for each of the
Products specified in the SKF Material Specifications (Exhibit 1.13) as amended
from time to time.


Page 4 of 54

--------------------------------------------------------------------------------



1.14
"SKF Supplier Delivery Concept" shall mean the SKF Supplier Delivery Concept
introduced by SKF in relation to supplies to the SKF Production Units, as
amended from time to time, a copy of which has been already delivered to NNE.

 

1.15
"Supply Channel Contract" shall have the meaning set forth in Section 6 below.

 
1.16
Words or expressions defined in the Exhibits or any documentation referred to in
this Agreement shall have the same meaning when used in this Agreement, unless
expressly defined differently in this Agreement.

 
1.17
"NNE Reference Prices 2006" shall mean prices of the Products applied in 2006 by
NNE Group to SKF Production Units, as set in Exhibits 1.17.1 to 1.17.18

 
 
2.
SUPPLY AND PURCHASE OF PRODUCTS

 
2.1
Pursuant to the terms of this Agreement, NNE hereby agrees to manufacture and
supply to SKF the Products ordered by SKF, and SKF agrees to purchase from NNE
the Products ordered hereunder.

 
2.2
Considering Products as defined in Exhibit Total Ball purchases from the NNE
Group by SKF Production Units ("Base Volume") equal to [redacted*] in 2006.

For the 2007 Contract Year, except in case of Force Majeure, SKF shall purchase
at least 95% of the Base Volume from the NNE Group, calculated over NNE
Reference Prices 2006.
For the 2008 and 2009 Contract Years, except in the case of an Excused Reduction
(as defined below), SKF shall purchase at least 90% of the Base Volume from NNE
Group, calculated over NNE Reference Prices 2006. An "Excused Reduction" shall
be deemed to occur when SKF Ball Consumption in any year falls below the 2006
level of SKF Ball Consumption for any of the following reasons: (i) Force
Majeure (ii) unfavorable SKF market conditions, or (iii) loss in volumes
purchased by SKF customers). If an Excused Reduction occurs in either the 2008
or 2009 Contract Year, SKF shall purchase at least (a) 90% of the Base Volume
from NNE Group minus (b) the amount of the Excused Reduction.
 
SKF Group Purchasing and NNE representatives will review the anticipated volume
development a minimum of twice per calendar year. In the event where SKF will
not be able to meet the purchased volume commitment due to reasons which are out
of SKF or NNE control, some information will be confidentially shared with the
NNE representatives in the semi-annual review meeting to explain the actual
conditions leading to the need to reduce the purchased volume commitment The
amount of an Excused Reduction, if applicable, will be agreed after the
necessary information has been shared.
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
Page 5 of 54

--------------------------------------------------------------------------------



2.3
NNE itself or with its approved subcontractors shall reserve and/or maintain
sufficient capacity to meet all of SKF's requirements of Products in both peak
and down time market conditions, and shall ensure the timely deliveries of the
Products. The Production capacity reserved for SKF will be based on Capacity
Booking Information provided to NNE, according to the practice defined in the
Supply Channel Contract between NNE and SKF Production Unit.

 
2.4
NNE shall have the right to use subcontractors when manufacturing Products to be
sold to SKF under this Agreement. The use of such subcontractors will not
relieve NNE from the responsibility for ensuring the quality of the
subcontractors' materials, parts and services. Each NNE Subcontractor must be
approved in writing by SKF, such approval not to be unreasonably withheld or
delayed by SKF provided that such subcontractor fulfills SKF's requirements. SKF
acknowledges and agrees that the following companies are approved subcontractors
of NNE as of the date of this Agreement: NN Ball & Roller. Inc. ("NNBR") and NN
Precision Bearing Products (Kunshan) Co.. Ltd ("NNA").

 
2.5
In case NNE divests a NNE Supply Unit (through a sale of shares or assets or
otherwise, or through a merger or joint venture with a third party), NNE shall
prior to such divesture

 

 
(i)
Confirm to SKF that NNE and its approved subcontractors have sufficient capacity
to replace the divested capacity; or

 

 
(ii)
Cause the entity which will own such NNE Supply Unit following such divesture to
be bound towards SKF to continue to supply Products pursuant to the conditions
of this Agreement during the term hereof, and to confirm to SKF that it will be
so bound.

 
2.6
In case SKF determines to shift production from SKF Production Units located in
Europe, whether by closing a plant, moving a production line, decreasing
European production levels, or otherwise, SKF shall give NNE at least six (6)
months prior written notice and shall give NNE the right of first refusal to
continue to supply the ball purchases of such shifted production (directly or,
subject to required quality and customer approvals, through a parent or
Affiliate), under the commercial conditions in this agreement.

 
2.7
The list of products subcontracted to NNBR, as amended from time to time, is
listed in Exhibits 2.7.1 and 2.7.2. Landed Prices & delivery Service Performance
of the Products manufactured in USA shall be the same as if Products were still
delivered from a European NNE Supply Unit. In case of long distance sourcing
(higher than 1 week time), Delivery conditions shall then include Consignment
Inventories in Europe, at NNE's expenses.


Page 6 of 54

--------------------------------------------------------------------------------



There shall not be any additional costs due to longer transportation distances
between the Consignment Inventories and impacted SKF Production Units. In case
such a situation would occur, delivery conditions shall also be adapted, at NNE
expenses, in order to fulfill the Supply Channel Contracts defined with the
concerned SKF Production Unit.
 
2.8
NNE plan to transfer ball production to NNE Supply Unit in Kysucké Nove Mesto
(Slovakia) set in Exhibit 2.8. where Ball Diameter Groups, Volumes in Euro and
applicable rules are defined.

There shall not be any additional costs due to longer transportation distances
between NNE Supply Unit in Kysucké Nove Mesto (Slovakia) and impacted SKF
Production Units.
In case such a situation would occur, delivery conditions shall also be adapted,
at NNE expenses, in order to fulfill the Supply Channel Contracts defined with
these SKF Production Units.
 
2.9
NNE plan to transfer ball production to its subcontractor NNA set in Exhibit
2.9, where Ball Diameter Groups, Volumes in Euro and applicable rules are
defined.

There shall not be any additional costs due to longer transportation distances
between NNA and impacted SKF Production Units.
In case such a situation would occur, delivery conditions shall also be adapted,
at NNE expenses, in order to fulfill the Supply Channel Contracts defined with
these SKF Production Units.
 
 
3.
NEW, RE-ENGINEERED AND DISCONTINUED PRODUCTS

 
3.1
The Parties may during the term of this Agreement agree that certain New
Products shall be added. Such changes shall be recorded in the form of a written
amendment to Exhibit 1.9 setting forth (a) such New Product (b) the
Specifications of any New Product, (c) the date when a New Product will be
introduced, and (d) the price for such New Product to be applied at the time
such amendment is executed. Such written amendment shall be executed in
duplicate by each Party and added to this Agreement and shall thereafter be
considered as valid. Each Party shall keep one copy of such written amendment.

 
3.2
Specifications of Products may change during the term of this Agreement. If a
specification change results in a change in production cost, SKF and NNE agree
to negotiate in good faith to appropriately adjust the price of Products.

 
 
4.
PRODUCTS AND PRICES

 
4.1
The prices for Products manufactured in Pinerolo (Italy), Kilkenny
(Ireland), Eltmann (Germany) and its subcontractor NNBR shall develop according
to the Price Development plan agreed between SKF and NNE set in Exhibits 4.1.1
and 4.1.2. which contains information about the Price Reductions agreed per each
product segment / range during each contract year. In 2007, the price adjustment
factors shall be applied on NNE Reference Prices 2006 (All seventeen (17)
Exhibits from Exhibit 1.17.1 to Exhibit 1.17.17).


Page 7 of 54

--------------------------------------------------------------------------------


 
4.2
NNE Reference Prices 2006 are expressed in Euro (EUR), according to the
development plan agreed with NNE for each year of the Contract. For Products
manufactured by NN Precision Bearing Products (Kunshan) Co., Ltd, a
subcontractor of NNE located in China, PRC, prices shall be invoiced in Chinese
Yuan (CNY) for all SKF Production Units in China, PRC. These prices will remain
in CNY for the duration of this agreement with annual productivity adjustments.
Prices in Euro will be converted to Chinese Yuan (CNY), using the following
currency exchange rate: 1 EURO = 10,200 CNY. For Ball Diameter Group "Hub
Balls", NN Reference Prices 2006 shall refer to NN reference Prices 2006 set in
Exhibit 1.17.17.

 
4.3
Prices of for Products transferred and manufactured by NNE Supply Unit in
Kysucké Nove Mesto (Slovakia) and to NNE subcontractor NNA shall develop
according to the plan set in Exhibit 2.8 and Exhibit 2.9.

 
4.4
Some price adjustments due to steel price (base price and/or scrap surcharges)
fluctuations shall be agreed in advance and applied to all subjected products.
It shall conform to the raw material clause set in Exhibit 4.4.1 to Exhibit
4.4.3.

 
4.5
SKF and NNE shall continuously work on programs to reduce the total costs for
Products and the process for supply and delivery of Products aiming at reducing:

 

 
(i)
Costs in the internal SKF process;

 
(ii)
Costs in the internal NN process;

 
(iii)
Costs in the combined SKF and NNE processes; and

 
(iv)
Costs for the Products.

 
The Parties shall during the work on such programs and the
implementation thereof forward to each other full details on any such costs and
any savings resulting there from, and the Parties shall discuss in good faith
the sharing of any such savings pursuant to the principle described above. The
Parties shall before incurring any such costs agree on such costs and the split
of any savings achieved. Such discussions shall take place in the Forum for
"Improvement activities" established by the Parties, as described in section
13.2
 
4.6
For each year a cost reduction target for SKF's cost for Products shall be
agreed between the parties based on the exchange of achievable projects
requiring joint cooperation. At the end of each Contract Year the cost
improvement results achieved will be jointly evaluated by NNE and SKF. The
parties shall in connection therewith agree on appropriate adjustments of the
prices referred to in section 4.1. section 4.3. section 4.4 and section 4.5 in
order to reflect the achieved cost reduction.


Page 8 of 54

--------------------------------------------------------------------------------



5.
PAYMENT AND DELIVERY TERMS

 
5.1
The General Conditions of Purchase attached hereto as Exhibit 1.7, which are an
integrated part of this Agreement, shall apply on all Purchase Orders agreed on
according to this Agreement. In case of any discrepancy or ambiguity between the
terms hereof and the SKF General Conditions of Purchase the terms and conditions
of this Agreement shall prevail.

 
5.2
Delivery clauses shall be construed in accordance with the latest version of
"INCOTERMS" 2000 (or any successor thereof). The delivery terms used by the
Parties on the date hereof shall continue to apply until new delivery terms have
been agreed in writing. SKF wishes to initiate negotiations as soon as
practicable with the aim to agree on CIF prices with respect to all SKF
Production Units.

 
5.3
NNE shall pack the Products in accordance with instructions issued by SKF, or
instructions commonly developed by the Parties. The cost for packaging and
packaging material shall be borne by NNE, unless otherwise agreed in writing on
a Product-by-Product level. In keeping with current practice, the GSP pallets
(pallet, collars and lids) will be invoiced separately by NNE with a full credit
issued when these pieces are returned to NNE.

 
5.4
Payment shall be made within a period from the later of receipt of the invoice
and delivery of the Products to SKF Production Unit, as set in Exhibit 5.4.
Remittance of payment shall not be deemed to imply any acceptance of the
delivery or the invoiced amount.

 
 
6.
ORDERING AND DELIVERY TERMS

 
6.1
SKF has developed systems, e.g. MCSS/Ramco, for the ordering and
supply procedure. NNE accepts and agrees with the principles of these systems
and procedures, e.g. electronic ordering and on-line entering of orders and
other information (B2B, Systems to Systems communication/EDI, WebEDI) in the NNE
planning systems. NNE also accepts and agrees with the SKF Supplier Delivery
Concept, and that it will be used as the basis for NNE's deliveries to the SKF
Production Units, and commits to work in accordance with the models, principles,
criteria and rules set forth in the SKF Supplier Delivery Concept. The SKF
Supplier Delivery Concept is based on the fact that each SKF Production Unit has
different consumption patterns in respect of the Products, and that the SKF
Production Unit has the role of being the customer in the supplier/purchaser
relation. NNE will, with reference to the respective section and appendices
headed capacity booking in the SKF Supplier Delivery Concept give feedback to
each SKF Production Unit individually as soon as possible but within a maximum
of five days from the date when the SKF Production Unit submitted its plan for
volume requirements as described in the SKF Supplier Delivery Concept (i.e.
capacity booking). In order to facilitate quick and efficient delivery meeting
the requirements of each SKF Production Unit, ordering and supply shall take
place in accordance with the specifications laid down in a separate document
(the Supply Channel Contract as described in SKF Supplier Delivery Concept
Appendix 6).


Page 9 of 54

--------------------------------------------------------------------------------



6.2
The MCSS/Ramco and other alternative SKF systems, as well as the SKF Supplier
Delivery Concept, are subject to successive improvement and development actions
in order to make SKF and NNE together to better meet customer requirements and
to make SKF and NNE together more competitive.

 
6.3
Supply Channel Contracts shall for each Product contain the information set
forth in Appendix 6 to the SKF Supplier Delivery Concept. The meaning of the
term Supply Mode and the details on the four Supply Modes (Supply Modes 1-4)
used in the Supply Channel Contracts is, as set forth in Appendix 2, 3 and 4 to
the SKF Supplier Delivery Concept, which are agreed and accepted by NNE.

 
6.4
In cases where an SKF Affiliate has not implemented Supply Channels and/or
Supply Channel Contracts but desires to implement, the Parties undertake to
negotiate in good faith, and to use all reasonable efforts to reach agreement on
Supply Channel Contracts. In those cases when SKF Production Channels are not
implemented, the principles and rules for Supply Mode 3 and 4 shall apply for
such Factories or Channels.

 
6.5
Orders and deliveries of Products shall be made in accordance with the Supply
Mode and other details specified for each Product in the relevant Supply Channel
Contract. Unless otherwise set forth in the relevant Supply Channel Contract,
the delivery conditions set out in section 14 shall apply to all deliveries
hereunder.

 
6.6
Delivery following a call-off shall be made within the lead-time specified for
each Product in the relevant Supply Channel Contract.

 
6.7
NNE shall reserve and/or maintain sufficient capacity to be able to deliver to
the SKF Affiliates its demand of Products in accordance with the SKF Supplier
Delivery Concept and the Capacity Booking information where applicable, in both
peak and down time market conditions and shall ensure the timely deliveries of
the Products with the precision as measured according to the SKF "Supperf"
measurements or other comparable SKF systems. NNE must be notified of any
significant volume deviation with reasonable time for capacity adjustment.
Feasibility and delivery terms related to these volume changes must be agreed
with NNE. A direct and confidential access to any NNE Supply Unit delivery
performance is given to nominated representatives of NNE Supply Units in SKF
Purchasing portal (SKF.COM website).

 
Page 10 of 54

--------------------------------------------------------------------------------


 
6.8
NNE shall deliver Products with Zero Broken Promises in accordance with the SKF
Zero Defect Strategy.

 
 
7.
DELAYS

 
7.1
NNE shall deliver timely with Zero Defect Delivery. If NNE anticipates that it
will not be able to timely deliver Products, NNE shall forthwith notify SKF
thereof in writing, acknowledging a new precise and reliable delivery time. NNE
shall in such case at its own expense take all reasonable measures to minimize
such delay. NNE shall bear any extra cost (including but not limited to extra
freight charges) incurred in ensuring that deliveries reach the SKF Production
Unit on time and in ensuring that incurred delays are minimized. Should such
extra costs occur as a result of circumstance for which SKF or an SKF Affiliate
is responsible, SKF shall be responsible for such extra cost.

 
7.2
In line with the SKF Zero Defect policy SKF has in case of a delivery delay,
provided that the delay is not a result of an action taken by SKF, the right to
cancel the Purchase Order without any right for NNE to claim any alternative
volume or economical compensation.

 

 
If NNE is in delay on multiple occasions for delivery of the same Product, SKF
may choose to provide notice in writing that continued delivery delays could
result in cancellation of the obligation to purchase that Product from the
specific SKF Production Unit and/or delete the Product(s) concerned from the
assortment of this Agreement without any right for NNE to claim any alternative
volume or economical compensation. After such written notice is given, NNE will
be given 30 calendar days to implement such corrections as necessary to correct
the cause(s) of the delivery delay before SKF can exercise its right to cancel a
Product from the assortment of this agreement. In case delays still occur after
the implementation of such remedies, SKF will have the right to delete the
Product from the assortment of this agreement with immediate effect without any
right for NNE to claim any alternative volume or economic compensation.

 
7.3
If delay in delivery is caused by Force Majeure or by an act or omission on the
part of SKF, the time for delivery shall be extended by a period which is
reasonable having regard to all the circumstances in the case.

 
7.4
In case of current and/or anticipated serious delays, NNE has the responsibility
to immediately find SKF approved alternative sources at NNE's expenses. Should
such extra costs occur as a result of circumstance for which SKF or an SKF
Affiliate is responsible, SKF shall be responsible for such extra cost.
Alternatively SKF may at its sole decision employ a third party supplier to
supply the agreed Products at the risk and at the reasonable expense of NNE. The
terms, as specified in section 2.4, shall apply also as regards the alternative
sourcing arranged by NNE.



Page 11 of 54

--------------------------------------------------------------------------------


 
7.5
For delays resulting from the fault of NNE or NNE Subcontractors, SKF shall be
entitled to compensation up to the actual costs, damages or losses suffered by
SKF. Such compensation will not include any special, consequential or punitive
damages or any lost profits.

 
7.6
NNE shall bear any extra cost (including but not limited to extra freight
charges) incurred in ensuring that deliveries reach the SKF Production Unit on
time and in ensuring that incurred delays are minimized. Should such extra costs
occur as a result of circumstance for which SKF or an SKF Affiliate is
responsible, SKF shall be responsible for such extra cost.

 
7.7
In addition to the remedies specified above the remedies and sanctions set forth
in the General Conditions shall apply should NNE or the NNE Supply Unit fail to
comply with the above.

 
 
8.
QUALITY

 
8.1
The SKF Quality Standards for Suppliers, attached hereto as Exhibit 8.1 as
amended from time to time, shall in applicable parts apply to all deliveries
hereunder. In case of any discrepancy between the terms hereof and the SKF
Quality Standards for Suppliers and the SKF General Conditions of Purchase, the
terms hereof shall apply.

 
SKF Quality Standards for Suppliers can be downloaded from SKF website.
http://www.skf.com/portal/skf/home/about?contentId=243695&iang=e

 
8.2
NNE, NNE affiliates and their subcontractors accept and agree to the Principles
of the SKF Code of Conduct.

 
http://www.skf.com/portal/skf/home/ about?contentId=004557

 
8.3
NNE accepts and agrees to the Principles of the SKF Environment, Health and
Safety (EHS) policy.

 
NNE shall submit an action plan related to the reduction of CO2 emission by the
end of 2007 at the latest. It shall be part of Improvement Activities portfolio
(see section 13.2 and section 13.3). http://www.skf.com (select "Investors" –>
"Sustainability" –> "Policies").

 
8.4
NNE accepts and agrees to the principles of the SKF Zero Defect Strategy, as
amended from time to time, and commits accordingly to deliver Products with Zero
Defects including Zero delays.

 
8.5
NNE shall aim for continuous improvement of its Delivery performance ("Supperf')
and Quality of the Products.

 
Page 12 of 54

--------------------------------------------------------------------------------


 
8.6
NNE accepts and agrees to work according to the requirements of the SKF
prohibited substances or substances to be avoided. The lists of prohibited or
restricted substances referred to in the SKF Quality Standard for Suppliers; in
the chapter entitled "Environment" are included in the International Material
System Database (IMDS) at the web site
http://www.mdsystem.com/html/en/home_en.htm

 
 
9.
PRODUCT WARRANTY

 
9.1
NNE warrants the proper and professional manufacture of the Products, that they
will be free from defects, and mat they will conform to agreed Specifications.
NNE shall immediately upon SKF's written request remedy defective Products free
of charge or, if SKF so wishes, compensate SKF for the value of such defective
Products or for the cost of their rectification.

 

 
In addition, NNE shall compensate SKF for all costs, damages and losses incurred
by SKF as a result of the defective Products.

 
9.2
The shelf life warranty period is 12 months after delivery by NNE. The warranty
for corrosion is limited to the 12-month shelf life period. The warranty period
for manufacturing defects shall be 24 months from the date of delivery by NNE,
except for automotive products, which always shall have a warranty period of 36
months from the date of delivery to SKF.

 
9.3
When a defective Product has been remedied, NNE shall be liable for defects in
the replaced or repaired Product under the same terms and conditions as those
applicable to the original Product pursuant to section 9.2 above.

 
9.4
SKF shall without undue delay notify NNE of any defects which appears.  Such
notice shall under no circumstances be given later than one (1) month after the
defect became known to SKF. The notice shall contain a description of the
defect. If SKF does not notify NNE of a defect within the time limit set forth
above, SKF shall loose its right to have the defect remedied. Upon receipt of
such notice NNE shall remedy the defect or replace the Product without undue
delay and at its own cost.

 
9.5
If NNE does not fulfill its obligation to rectify or replace a Product hereunder
within a reasonable time, SKF may, by written notice, fix a final time (which
should not be less than 8 calendar days) for completion of NNE's obligations. If
NNE fails to fulfill its obligations within such final time, SKF may itself
undertake to employ a third party to supply new Products or to undertake
necessary remedial work at the risk and expense of NNE

 

 
(i)
Where the Products have not been successfully remedied or replaced SKF is
entitled to a reduction of the purchase price in proportion to the reduced value
of the Product(s) concerned, or

 

 
(ii)
Where the defect is so substantial as to significantly deprive SKF of the
benefit of the supply of such Product, SKF may terminate the order. Such
termination will have no effect on SKF's right to compensation under this
Agreement.

 
Page 13 of 54

--------------------------------------------------------------------------------


 
9.6
In markets where SKF is required by applicable laws and regulations or
alternatively is required by specific customer to provide an extended warranty
or is subject to extended liability for defects, SKF may request NNE to extend
its warranty and liability to cover SKF's obligations. The parties agree to work
together in good faith to resolve any unique cost issues related to this change.
If NNE does not accept to extend its warranty and liability accordingly, SKF may
cancel any affected Purchase Orders with immediate effect without any right for
NNE to claim any damage or compensating volumes.

 
 
10.
INSURANCE

 
10.1
NNE shall provide evidence of a business and product liability insurance in the
amount of at least 5,000,000 Euro (five million Euro) for NNE and all NNE Supply
Units and subcontractors (NN Balls and Rollers, Inc, NN Precision Bearing
Products (Kunshan) Co., Ltd) must maintain such insurance with regard to the
risks covered and the amount of coverage for the term of this Agreement.

 
 
11.
PATENT INFRINGEMENT

 
11.1
NNE shall hold SKF harmless against claims of patent infringement in respect to
the Products provided that SKF shall without undue delay but in any event within
90 days after the claim is brought against it or an SKF Affiliate, notify NNE of
the claim. After such notification NNE shall participate in and handle any
negotiation and/or defense of the claim or legal proceeding at NNE's expense. In
this event SKF shall fully and at its own expense co-operate with NNE. NNE shall
continuously keep SKF fully informed of such claims or legal proceedings. If SKF
desires to maintain its own defense, SKF shall do so at its own expense and NNE
shall fully and at its own expense co-operate with SKF.

 
 
12.
CONFIDENTIALITY

 
12.1
Unless otherwise provided in this Agreement, during and after the term of this
Agreement, each party hereto shall keep in confidence any and all of the other
party's technical, engineering, production, marketing, sales or other business
data and information (including, but not limited to, all documents, designs,
samples, tools, drawings, plans and programs) relating to the Products or other
products of the other party which shall come to its knowledge or be supplied or
acquired from the other party in the course of the business transactions under
this Agreement and shall not disclose the same to any third party without prior
written consent of the other party.

 
Page 14 of 54

--------------------------------------------------------------------------------


 

 
If either party is requested or required by law or by legal or administrative
process to disclose any such information, such party (the "Recipient") will
notify the other party (the "Disclosing Party") of such request or requirement
so that Disclosing Party may seek an appropriate protective order or other
relief. If a protective order or other relief is not obtained by Disclosing
Party within 30 days following Recipient's delivery of such notice, or if
Recipient's legal counsel advises in writing that Recipient is required to
disclose the Confidential Information prior to the expiration of such 30-day
period, Recipient may disclose Confidential Information in accordance with such
request or requirement, provided that Recipient (a) may disclose only that
portion of the Confidential Information which Recipient's legal counsel advises
in writing is required to be disclosed, (b) must use its reasonable efforts to
ensure that the Confidential Information so disclosed is treated confidentially,
and (c) must notify Disclosing Party as soon as reasonably practicable of the
items of Confidential Information so disclosed.

 
 
13.
IMPROVEMENT ACTIVITIES AND NEGOTIATIONS

 
13.1
The Parties have established a forum for Negotiations of possible disagreement
that may arise in connection with the supply and purchase of Products hereunder,
such as the introduction of new Products, modification of existing Products,
negotiations of further Supply Channel Contracts, Improvement activities and any
extension of this Agreement or the replacement hereof with a new or modified
supply agreement after the termination hereof.

 

 
During the Contract period, the parties shall meet regularly (frequency to be
agreed) in order to identify, define, prioritize and review Improvement
activities and results according to QCDIM methodology (Quality, Cost,
Development, Innovation, and Management).

 
13.2
The Negotiations and Improvement activities forum shall consist of 2 persons of
which each Party shall nominate one. NNE has for this purpose initially
nominated Robert R. Sams and SKF has initially nominated Eric Durand. If one
Party wishes to replace the person nominated by it, the Party concerned shall
notify the other Party in writing of the replacement. SKF and, respectively, NNE
may also designate alternates who may participate at meetings of the negotiation
forum as substitutes for a designated person. The persons appointed by the
Parties shall also be entitled to ask in-house experts to participate in any
negotiation to discuss specific topics.



Page 15 of 54

--------------------------------------------------------------------------------


 
13.3
The Negotiation forum shall meet whenever reasonably requested by a Party. Such
request shall be submitted in writing and shall contain such documents and
information as is relevant and necessary for the other Party to prepare for a
negotiation. Any agreements reached during the negotiations shall be made in
writing and signed by the appointed persons who are hereby authorized to sign
such documents on behalf of the Party who has appointed the person in question.

 
 
14.
DURATION

 
14.1
This Agreement shall become effective on January 1st, 2007 and shall continue in
force and effect until December 31st, 2009, when it shall terminate
automatically. The Parties shall no later than 12 months in advance of such
expiration initiate negotiations pursuant to the principle described in section
13 above concerning a possible new supply agreement to apply after the
expiration of this Agreement.

 
 
15.
TERMINATION

 
15.1
This Agreement may be terminated forthwith by written notice upon the occurrence
of any or more of the following events

 

 
(i)
By the other Party, if a Party hereto becomes incapable for a period of 120 days
of performing any of its obligations under this Agreement because of Force
Majeure; or

 

 
(ii)
By the other Party, if either Party hereto should become insolvent, have a
receiver or administrator appointed of its assets, or if a petition for
bankruptcy is filed by the Party itself or if other bankruptcy proceedings are
commenced against such Party; or

 

 
(iii)
By SKF, if NNE directly or indirectly becomes acquired by, or merged with a
competitor of SKF or otherwise becomes controlled by a competitor of SKF.

 
15.2
SKF may immediately terminate this Agreement, in whole or in part, in respect of
one or several Products of a concerned SKF Production Channel's assortment or of
the total SKF assortment, if NNE commits a material breach of any of its
obligations under this Agreement and fails to cure such breach within thirty
(30) days after written notice by SKF of such breach. NNE may terminate this
Agreement, in whole or in part, if SKF commits a material breach of any of its
obligations under this Agreement and fails to cure such breach within thirty
(30) days after written notice by SKF of such breach.


Page 16 of 54

--------------------------------------------------------------------------------


 
15.3
If NNE does not comply with the SKF Quality Standards for Suppliers or any
changes thereof within reasonable time after notice of change, and continues to
fail to comply following notice of such noncompliance and a reasonably
opportunity to cure, SKF shall be free to terminate this Agreement with
immediate effect upon written notice. If changes in the SKF Quality Standards
for Suppliers cause increases in cost of the Products, NNE shall notify SKF in
writing. In such circumstances, SKF and NNE agree to negotiate in good faith to
appropriately adjust the price of Products.

 
15.4
Termination of this Agreement shall be without prejudice to the accrued rights
and liabilities of the Parties on the date of termination, unless expressly
waived in writing by the Parties.

 
 
16.
MISCELLANEOUS

 
16.1
This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all other supply agreements,
commitments or representations in respect of Products, which may have been made
by the Parties either orally or in writing prior to the signing hereof.

 
16.2
If any provision of this Agreement is or becomes invalid, ineffective,
unenforceable or illegal for any reason, this shall not affect the validity or
enforceability of any or all of the remaining provisions hereof. In such case,
the Parties shall forthwith enter into good faith negotiations to amend such
provision in such a way that, as amended, it is valid and legal and to the
maximum extent possible carries out the original intent of the Parties as
reflected herein with respect to the matter in question.

 
16.3
The provisions of section 9 and 11 above, as well as section 7 and 8 in the
General Conditions of Purchase shall survive any termination or expiration of
this Agreement.

 
16.4
The failure of one of the Parties under this Agreement to exercise any right,
power or option given to it under this Agreement or applicable law, or to insist
upon strict compliance with the terms of this Agreement by the other Party,
shall not constitute a waiver of the terms and conditions of this Agree- ment
with respect to any subsequent breach thereof, nor a waiver by any of the
Parties of its rights at any time thereafter to require strict compliance with
all of the terms of this Agreement.

 
16.5
Any notice required or permitted by this Agreement shall be in writing. Such
notices shall be written in English. Such notices shall be delivered by hand, or
may be sent by telefax, by air courier, to the Parties at the following
addresses:

 
Page 17 of 54

--------------------------------------------------------------------------------


 
16.5.1
If to SKF:
SKF France
   
BP239
   
37542 Saint-Cyr-sur-Loire Cedex
   
France
   
Attention:  Director, Finished Components
   
   Group Purchasing Office
   
Telefax: +33 2 47 40 33 80
       
with a copy
 to:    
AB SKF
   
SKF Group Headquarters
   
SE-415 50 GOTEBORG
   
Sweden
   
Attention:   Director, Group Purchasing
   
Telefax: +46 31 337 1691
     
16.5.2
If to NNE:
NN Europe Aps
   
Corso Torino 378
   
10064 Pinerolo (TO)
   
Italy
   
Attention:   Sales Director
   
Telefax: +39 0121 234307
       
with a copy
 to:    
NN, Inc. (USA)
   
2000 Waters Edge Drive
   
Building C, Suite 12
   
Johnson City, Tennessee 37604
   
USA
   
Attention:   V.P. Sales
   
Telefax: +1 423 743 2670

 
16.5.3
Any Party may change its address and numbers by giving notice in accordance with
the terms of this sub-section 12.5 Any notice shall be effective when received
in the offices of the Parry to which it is sent.

 
16.6
References to SKF and NNE in this Agreement include - where appropriate with
regard to the context - references to all SKF Affiliates and NNE Supply Units
respectively to the intent and effect that each reference to a Party shall be
construed as a reference to that Party. Each Party shall take all necessary
action to ascertain that its Affiliates or units act in accordance with the
terms and conditions of this Agreement

 
16.7
The fulfillment of an individual Purchase Order inside the scope of this
Agreement shall be the sole responsibility of the companies being parties to the
Purchase Order in question. However, the performance or non- performance of the
undertakings of a Purchase Order may trigger rights and obligations to the
Parties to this Agreement and not only the companies being party to the
individual Purchase Order.


Page 18 of 54

--------------------------------------------------------------------------------


 
16.8
The use of the customer relationship with SKF for advertising purposes requires
the prior written approval of SKF.

 
16.9
At the request of SKF, NNE shall provide SKF with information on the
environmental acceptability and recycling possibility of the Products, including
packaging.

 
16.10
NNE shall not advertise or publicize, in any way, without the prior written
approval of SKF, the fact that NNE supplies or has been contracted to supply
Products to SKF.

 
16.11
The Parties agree to cooperate in good faith and to correct any mistakes or
errors in the text of the Exhibits and Schedules to this Agreement.

 
16.12
Neither party shall be liable in any circumstances for any special,
consequential or punitive damages beyond the extent of such Party's insurance
coverage available for such damages.

 
 
17.
GOVERNING LAW AND SETTLEMENT OF DISPUTES

 
17.1
This Agreement shall be governed by and construed in accordance with the
substantive laws of Denmark. Each Purchase Order agreed on based on this
Agreement shall however, be governed by and construed in accordance with the
laws of the country in which the purchasing SKF Affiliate has its principle
place of business.

 
17.2
Any dispute, controversy or claim arising out of or in connection with this
Agreement or a Purchase Order entered into based on this Agreement, or breach,
termination or invalidity thereof, shall be finally settled by arbitration in
accordance with the UNCITRAL Arbitration Rules as at present in force. The
number of arbitrators shall be three and at least the chairman shall be from the
country in which the proceeding shall take place. The appointing authority shall
be the International Chamber of Commerce in Copenhagen. The place of arbitration
shall be Copenhagen. The arbitration proceedings shall, unless otherwise agreed,
be held in the English language. Among the remedies available to them, the
arbitrators shall be authorized to order the specific performance of provisions
of this Agreement. The award rendered by the arbitrators may include costs of
arbitration, reasonable counsel's fees, and reasonable costs for expert and
other witnesses.

 
17.3
All papers, documents or evidence, whether written or oral, filed with or
presented to the panel of arbitrators shall be deemed by the parties and by the
arbitrators to be Confidential Information. No party or arbitrator shall
disclose in whole or in part to any other person any Confidential Information
submitted in connection with the arbitration proceedings, except to the extent
reasonably necessary to assist counsel in the arbitration or preparation for
arbitration if the dispute. Confidential Information may be disclosed (i) to
attorneys, (ii) to parties, and (iii) to outside experts requested by either
party's counsel to furnish technical or expert services or to give testimony at
the arbitration proceedings, subject, in the case of such experts, to execution
of a legally binding written statement that such expert is fully familiar with
the terms of this Section, agrees to comply with the confidentiality terms of
this Section, and will not use any Confidential Information disclosed to such
expert for personal or business advantage.

 
Page 19 of 54

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
in two counterparts, as of the day and year first above written.
 
SKF FRANCE
 
NN Europe Aps
     
/s/ Jean Tournous
 
/s/Johannos Cihau
Signed
 
Signed
Jean Tournous
 
Johannos Cihau
By
 
By
CEO
 
Sales Director
Title
 
Title
15-05-2007
 
9.05.2007
Date
 
Date
     
/s/ Jean Luc Thounieux
 
/s/ Nicola Trombetti
Signed
 
Signed
Jean Luc Thounieux
 
Nicola Trombetti
By
 
By
Purchasing Director Finished Components
 
NNE Managing Director
Title
 
Title
2007/05/24
 
3/5/2007
Date
 
Date

 
 
Page 20 of 54

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






EXHIBIT 1.7




GENERAL CONDITIONS OF PURCHASE - valid since 2002-08-19
These conditions of purchase shall apply in full unless otherwise agreed in
writing. Any other general conditions shall not be applicable, even if they were
not rejected explicitly in any individual case.
1. Definitions
1.1
"SKF" shall mean any company within the SKF Group of companies purchasing
products under these General conditions.
1.2
"Supplies" shall mean any company delivering products to SKF under these General
Conditions.



1.3
"Agreement" shall mean any agreement between SKF and the Supplier related to the
sale and purchase of any products. These General Conditions and the SKF Quality
Standards for Suppliers (as defined below) form an integral part of the
Agreement.
1.4
"Products" shall mean any products purchased by SKF under these General
conditions.



1.5
"Defective Products" shall mean Products that are not in accordance with
technical and other specifications set up by SKF or are not fit for the purpose
intended. In the absence of documented SKF requirements, "Defective Products"
shall mean products that are not in accordance with approved sample deliveries
of the Products or where no samples are delivered, does not conform to generally
accepted industry standards
1.6
"SKF Quality Standard for Suppliers" quality requirements issued b SKF Group
Purchasing.

2. Inspection of Production
2.1
SKF shall have the right to inspect the Supplier's production, take samples and
carry out other necessary investigations on the Supplier's premises.
2.2
It is the Supplier's responsibility to see to it that SKF can exert its right
according to clause 2.1 even in cases where production is assigned, partially or
entirely, to another company.

3. Quality
3.1
The Products shall be in accordance with technical and other specifications set
up by SKF. The Supplier shall comply with the SKF Quality Standards for
Suppliers.
3.2
The Supplier is not allowed to change the function, appearance, properties and
material of the Products concerned, without the prior written consent of SKF,
after SKF has approved the sample deliveries.



3.3
SKF's approval of Products shall not affect the Supplier's liability under the
Agreement.
3.4
The Supplier shall notify SKF forthwith of any known or apprehended Defective
Products. SKF shall notify the Supplier of any Defective Products within 6
months after the Defective Products have been detected by SKF.



3.5
If, on account of Defective Products, SKF deems it necessary to carry out an
inspection of any or all Products delivered, this shall be effectuated after
consultation with the Supplier, at the Supplier's expense. The Supplier shall
compensate SKF for the cost of such inspection.
3.6
The Supplier shall, immediately upon SKF's request, replace or rectify Defective
Products free of charge or, if SKF so wishes, compensate SKF for the value of
such Defective Products or for the costs of their rectification. In addition,
the Supplier shall compensate SKF for all costs, damages and losses incurred by
SKF as a result of the Defective Products.



3.7
If Defective Products have been incorporated in SKF products that have been
delivered to SKF customers, SKF shall have the right to call back the SKF
products concerned, at the expense of the Supplier.
3.8
The Supplier shall indemnify SKF for freight charges with respect to Defective
Products and, if the Defective Products are returned to the Supplier, the
freight charges for returned Defective Products. All transport of the Defective
Products in conjunction with rectification of defects shall be at the Supplier's
account and risk.



3.9
The Supplier's obligations under clause 3.5-3.8 above shall expire 2 years after
the SKF Products, in which the Defective Products have been incorporated, have
been delivered to any SKF customer outside the SKF Group. The period of time
under which the obligations shall exist shall however, not exceed 3 years from
delivery of the Defective Products to SKF. For the avoidance of doubt in the
event German Civil Code is applicable, §487,479 BGB shall remain unaffected. The
time limitations in this clause shall not affect the Supplier's product
liability under clause 7 below.
3.10
When a Defective product have been remedied Supplier shall be liable for defects
in the replaced or required Product under the same terms and conditions as those
applicable to the original Products.

 

--------------------------------------------------------------------------------


4. Technical Modifications
SS    SKF reserves the right after the order has been placed, to modify the
agreed product specifications. Any such modification shall be confirmed in
writing. Any difference in price and/or delivery date resulting from such
modifications is to be subject to mutual agreement and must be confirmed in
writing.
 
5. Deliveries
5.1
Deliveries shall be made in accordance with agreed delivery dates.
5.2
SKF does not accept any responsibility for Products supplied in quantities
exceeding those agreed upon. Such products may be returned to the Supplier's
expense. The risk for such Products shall be borne by the Supplier.



5.3
SKF does not accept any responsibility for Products delivered before the agreed
date. Such Products may be returned to the Supplier at the Supplier's expense.
The risk for such products shall be borne by the Supplier.
5.4
The Supplier shall forthwith notify SKF in writing of any known or apprehended
events that may result in a breach of the agreed delivery date and advise SKF as
soon as possible thereafter when delivery can be expected.



5.5
The Supplier shall have to pay for any extra freight charges incurred in
ensuring that delayed deliveries reach SKF on time.
5.6
The Supplier shall compensate SKF for all costs, damages and losses incurred by
SKF as a result of late delivery.


6. Termination
6.1
When Products are delivered after agreed delivery time or when Defective
Products are not rectified or replaced within reasonable time, without
limitations of SKF's other rights, SKF has the right to terminate the Agreement
in full or in part.
6.2
If the Supplier fails to fulfill his obligations under the Agreement, SKF shall
have the right to terminate the Agreement forthwith.



6.3
If the Supplier becomes insolvent or if the ownership of the Supplier is
transferred to another party, SKF has the right to annul forthwith the Agreement
in full or any part therof.

 
7. Product liability
 
To the extent that SKF might incur product liability itself or toward any third
party, the Supplier shall indemnify SKF as far as the damage or SKF's liability
is due to Defective Products.

 
8. Confidentiality
8.1
Designs, samples, tools, drawings, plans, programs or other information provided
by SKF to the Supplier must not be used by the Supplier for any other purpose
than the fulfillment of the agreement and must not be reproduced or disclosed to
a third party without written permission from SKF.
8.2
On the request of SKF the Supplier shall return all documentation and computer
readable data, copies included, that the Supplier has received from SKF. Copies
made by the Supplier or on behalf of the Supplier shall be destroyed forthwith.



8.3
The Supplier shall not advertise or publicize in any way, without the prior
written permission from SKF, the fact that he supplies, or has been contracted
to supply, Products to SKF.
8.4
Designs, samples, drawings, plans and programs ordered by SKF are SKF's
property.



8.5
On delivery, the Supplier shall free of charge provide SKF with the agreed
number, or at least one copy, of documents and drawings that are sufficiently
detailed to enable SKF to carry out assembly, starting up, running and
maintenance of the Products.

 
9. Laws and regulations
 
Supplier shall comply with all relevant laws and regulations.

 
10. Terms of delivery
 
Delivery clauses shall be constructed in accordance with the latest version of
"INCOTERMS".

 
11. Payment
11.1
The term of payment shall take effect from the date the invoice reaches SKF.
Payment shall never be made before the Product has been delivered.
11.2
Reception of payment shall not affect SKF's right under the Agreement.

 
11.3
SKF Shall not accept additional charges, such as service fees or invoicing
charges.

 

--------------------------------------------------------------------------------


 
12. Force majeure
12.1
Neither of the parties shall be bound by any undertaking which it is prevented
from fulfilling by force majeure such as industrial disputes, third party
strikes and lockouts, riots, insurrection, fire, flood, war, confiscation, or if
competition is prevented by governmental intervention or regulations or other
circumstances beyond the control of the party and which the party could not
reasonable be expected to have anticipated at the time of the purchase, and the
consequences of which the party could not reasonably have avoided or overcome.
12.2
If for any of the above reasons, the delivery delays exceed or is estimated to
exceed six months the parties are free to annul that part of the Agreement
relating to the delayed delivery or non-delivery without incurring any liability
with respect to the other party.



12.3
If a party wishes to refer to force majeure, he is obligated to notify the other
party forthwith of the arising and ceasing thereof.

 
13. Arbitration
13.1
Any dispute, controversy or claim arising our or in connection with this
Agreement, or breach termination or invalidity thereof, shall be finally settled
by arbitration in accordance with the UNCITRAL Arbitration Rules as at present
force. The number of arbitrators shall be three and at least the chairman shall
be from the country in which the proceeding shall take place. The appointing
authority shall be the International Chamber of Commerce in Paris.
13.2
The place of arbitration shall be the capital city of the country in which SKF
Affiliate has its principle place of business. The arbitration proceedings
shall, unless otherwise agreed, be held in the English languate.

 
14. Applicable law
 
The Agreement shall be governed by the substantial law of the country in which
the purchasing SKF company has its principle place of business.

 
 

--------------------------------------------------------------------------------




EXHIBIT 1.9.1




PRODUCTS


Any steel balls approved by SKF according to SKF "D36 specifications for
suppliers" in the diameter range from 3,969mm up to 60,325mm, as set below.


Balls are spread in Ball Diameter Groups, as follow:
ØFrom 3,969mm to 8,731mm included hereinafter called "Small Balls"
ØFrom 9mm up to 14,288mm included (Hub Balls excluded) hereinafter called
"Small/Medium Balls"
ØHub Balls hereinafter called "Hub Balls"
ØFrom 14,5mm up to 20mm included hereinafter called "Medium/Large Balls"
ØFrom 20,5mm up to 60,325mm included hereinafter called "Large Balls''




 


 


  [Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 


--------------------------------------------------------------------------------



 
EXHIBIT 1.9.2
 
PRODUCTS (CONT'D)
Any steel balls approved by SKF according to SKF "D36 specifications for
suppliers" in the diameter range from 3,969mm up to 60,325mm, as set below.


Balls are spread in Ball Diameter Groups, as follow:
From 3,969mm to 8.731mm included hereinafter called "Small Balls"
From 9mm up to 14.288mm included (Hub Balls excluded) hereinafter called
"Small/Medium Balls"
Hub Balls hereinafter called "Hub Balls"
From 14,5 mm up to 20mm included hereinafter called "Medium/Large Balls"
From 20,5mm up to 60,325mm included hereinafter called "Large Balls"


  [Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 


--------------------------------------------------------------------------------





EXHIBIT 1.12
 
SKF PRODUCTION UNITS
 
SKF SABB Gothenburg (Sweden)
SKF LSB Schweinfurt (Germany)
SKF Steyr (Austria)
SKF DGBB St Cyr sur Loire (France)
SKF DGBB Bari (Italy)
SKF Massa (Italy)
SKF Vilar Perosa (Italy)
SKF Nilaï (Malaysia)
SKF DGBB Bangalore (India)
SKF Uitenhage (South Africa)
SKF DGBB Fontenay Le Comte (France)
SKF DGBB Cassino (Italy)
SKF DGBB Jakarta (Indonesia)
SKF DGBB Sopot (Bulgaria)
SKF MSBU-CBU St Cyr sur Loire (France)
SKF BTU St Cyr sur Loire (France)
SKF HBU St Cyr sur Loire (France)
SKF HBU Airasca (Italy)
SKF HBU Tudela (Spain)
SKF HBU Cajamar (Brazil)
SKF HBU Changwon (Korea)
SKF HBU Shanghai (China)
 
 


--------------------------------------------------------------------------------





EXHIBIT 1.13


TECHNICAL SPECIFICATIONS OF THE PRODUCTS




Technical specifications of the balls can be found in SKF "D36" Specifications
for Suppliers that are kept in electronic format in SKF Databases to ensure
their continuous update and validity. In case of any amendment, SKF shall inform
its suppliers and submit the modifications in written.
 
 




--------------------------------------------------------------------------------


 
EXHIBIT 1.17.1
 
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF SABB Bothenburg (Sweden)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.


--------------------------------------------------------------------------------


EXHIBIT 1.17.2
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF LSB Schweinfurt (Germany)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 

--------------------------------------------------------------------------------


EXHIBIT 1.17.3
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF Steyr (Austria)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 

--------------------------------------------------------------------------------

EXHIBIT 1.17.4
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF DGBB St Cyr sur Loire (France)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.17.5
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF DGBB Bari (Italy)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 1.17.6
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF Massa (Italy)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 1.17.7
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF Villar Perosa (Italy)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.8
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF Nalaï (Malaysia)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 

--------------------------------------------------------------------------------


 
EXHIBIT 1.17.9
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF DGBB Bangalore (India)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 1.17.10
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF Uitenhage (South Africa)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.11
 
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF DGBB Fontenay Le Comte (France)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.12
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  DGBB Cassino ((Italy)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.13
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF DGBB Jakarta (Indonesia)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.17.14
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT: SKF DGBB Sopot (Bulgaria)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.15
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF MSBU-CBU St Cyr-sur-Loire (France)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.16
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF BTU St Cyr-sur-Loire (France)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 1.17.17
NNE REFERENCE PRICES LIST 2006
 
SKF PRODUCTION UNIT:  SKF HBU Airasca (Italy)
                                                   SKF HBU St Cyr-sur-Loire
(France)
                                                   SKF HBU Tudela (Spain)
                                                   SKF HBU Cajamar (Brazil)
                                                   SKF HBU Changwon (Korea)
                                                   SKF HBU Shanghai (China, PRC)
 
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 1.17.18
NNE REFERENCE PRICES LIST 2006
 
for
 
BALL DIAMETER GROUP "Small/Medium Balls"
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 2.7.1
 
LIST OF PRODUCTS SUBCONTRACTED TO NN Balls and Roller sInc., USA (NNBR)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 2.7.2
 
LIST OF PRODUCTS SUBCONTRACTED TO NN Balls and Roller sInc., USA (NNBR)
 
[Redacted*]
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.
 
 
 

--------------------------------------------------------------------------------


EXHIBIT 2.8




NNE PRODUCTION TRANSFER PLAN 2007-2009 to Kysucké Nove Mesto (Slovakia)


VOLUME MOVEMENT 2007-2008-2009


The Parties have defined the Product range to be considered by this movement
Volume transferred from NNE to its new Supply Unit in Slovakia is expressed in
thousands of Euro. The Parties may amend product Content and Volume after an
official approval of both Parties in writing.


 [Redacted*]


PRICE DEVELOPMENT PLAN 2007-2008-2009

 [Redacted*]
 
On January 1st, 2007. SKF will be immediately granted  [Redacted*] percent (%)
reduction on all Products planned to be manufactured by NNE Supply Unit in
Slovakia.


Additional  [Redacted*] percent (%) [i.e.  [Redacted*] minus  [Redacted*]] will
be applied after approval of the PPAP according to the rules set below:


Ÿ
NNE and SKF have agreed to specific product transfer plans, including timing for
PPAP submissions, to the NNE Supply Units in Slovakia with associated price
structures that provide additional savings to SKF on the basis of the volume
movement agreed above.



Ÿ
If NNE Supply Unit in Slovakia is not able to provide the PPAP submission within
sixty (60) calendar days of the agreed plan timetable for any reason other than
Force Majeure, NNE is required to honor the price development agreed beginning 6
months after the PPAP commitment date, as if the balls were being supplied from
Slovakia.



Ÿ
In the event mat this clause must be enforced and NNE submits the required PPAP
later than the sixty (60) calendar day period, SKF will have a maximum of six
(6) months from the submission date of the PPAP to grant approval and begin to
receive products from the new factory. If this approval is not granted within
six (6) months of the PPAP submission, the price in effect will revert back to
the appropriate price level for the original NNE Supply Unit.

 
*Information omitted and submitted separately to the Commission under Rule
24b-2.


--------------------------------------------------------------------------------


 
EXHIBIT 2.9




PRODUCTION TRANSFER PLAN 2007-2009 to NNE Subcontractor NNA


VOLUME MOVEMENT 2007-2008-2009


The Parties have defined the Product range to be considered by this movement
Volume transferred from NNE to its Subcontractor is expressed in thousands of
Euro. The Parties may amend Product Content and Volume after an official
approval in writing.

 [Redacted*]


PRICE DEVELOPMENT PLAN 2007-2008-2009


 [Redacted*]


 On January 1st, 2007, SKF will be immediately granted  [Redacted*] percent (%)
reduction on all Products planned to be manufactured by NNA on behalf of NNE.


Additional  [Redacted*] percent (%) [i.e.  [Redacted*] minus  [Redacted*]] will
be applied after approval of the PPAP according to the rules set below:


Ÿ
NNE and SKF have agreed to specific product transfer plans, including timing for
PPAP submissions, to NNA (NNE Subcontractor in China) with associated price
structures that provide additional savings to SKF on the basis of the volume
movement agreed above.



Ÿ
If NNA Supply Unit is not able to provide the PPAP submission within 60 calendar
days of the agreed plan timetable for any reason other than Force Majeure, NNE
is required to honor the price development agreed beginning 6 months after the
PPAP commitment date, as if the balls were being supplied from Slovakia



Ÿ
In the event that this clause must be enforced and NNE submits the required PPAP
later than the sixty (60) calendar day period, SKF will have a maximum of six
(6) months from the submission date of the PPAP to grant approval and begin to
receive products from the new factory. If this approval is not granted within
six (6) months of the PPAP submission, the price in effect will revert back to
the appropriate price level for the original NNE Supply Unit.

 
*Information omitted and submitted separately to the Commission under Rule
24b-2.


 

--------------------------------------------------------------------------------




EXHIBIT 4.1.1




PRICE DEVELOPMENT PLAN 2007-2008-2009 FOR PRODUCTS


Manufactured by


NNE Supply Units in Pinerolo (Italy), Kilkenny (Ireland), Eltmann (Germany) and
its Subcontractor NNBR




For all SKF Production Units except “SKF DGBB Sopot (Bulgaria)” and “SKF Nilai
(Malaysia)”:


  [Redacted*]


(1)
Price change effective in 2007 shall be calculated over NNE Reference Prices
2006, For Ball Diameter Group “Hub Balls”, NNE Reference Prices 2006 shall refer
to NNE Reference Prices 2006 set in Exhibit 1.17.17. For all other Ball Diameter
Groups, NNE Reference Prices 2006 shall refer to NNE Reference Prices 2006 set
in Exhibits 1.17.1 to 1.17.7. Exhibits 1.17.9 to 1.17.13 and Exhibits 1.17.15 to
1.17.16.



(2)
Each year, price change compared to previous Contract year shall become
effective on the 1st of January of the Contract Year



For SKF Production Unit “SKF DGBB Sopot (Bulgaria)”:


  [Redacted*]


(1)
Price change effective in 2007 shall be calculated over NNE Reference Prices
2006 set in Exhibit 1.17.14.

 
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.




--------------------------------------------------------------------------------






EXHIBIT 4.1.2


PRICE DEVELOPMENT PLAN 2007-2008-2009 FOR PRODUCTS


Manufactured by


NNE Supply Units in Pinerolo (Italy), Kilkenny (Ireland), Eltmann (Germany) and
its Subcontractor NNA




For SKF Production Unit "SKF Nilai (Malaysia)":


  [Redacted*]


(1)
Price change effective in 2007 shall be calculated over NNE Reference Prices
2006 set in Exhibit 1.17.8.

 
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.





--------------------------------------------------------------------------------






EXHIBIT 4.4.1
 
RAW MATERIAL CLAUSE


SKF and NNE agree that the prices of Products will be subject to periodic
adjustment due to changes in the base material price from the raw material
suppliers of NNE and its Subcontractors as well as due to changes in scrap
surcharges. Due to the fact that NNE and its Subcontractors have unique
commercial conditions with their suppliers, the material price adjustment will
be calculated based on the origin of the products.


 
1.
For products from NNE'sEuropean facilities:



 
a.
Adjustment for Change in Base Price: Pricing of Products will be adjusted
January 1st of 2008 and 2009 in accordance with material cost changes by
applying the Material Content Percentage, [Redacted*] to the Percentage Change
in Material Cost. The base material cost effective January 1,2007 is 
[Redacted*]. NNE will provide to SKF its best estimate of the pending change by
October 15th of each year to facilitate SKF's planning process. Once material
negotiations are completed, NNE will provide to SKF the actual ball price
adjustment with the supporting calculation of the Percentage Change in Material
Cost and the associated adjustment to Product prices as well as evidence showing
these material cost changes.



 
b.
Adjustment for Quarterly Change in Scrap Surcharges: Effective January 1, 2007,
a Base Scrap Surcharge of  [Redacted*] ton has been established by calculating
the average scrap surcharge experienced by NNE in 2006. For reference this was
derived from the French E8 Index during the period from October 2005 through
September 2006. On January 1, April 1, July 1 and October 1 of each year covered
by the Global Supply Agreement (GSA), NNE shall calculate the impact of change
in the actual surcharge in place for the previous quarter compared to the Base
Scrap Surcharge established at the beginning of the GSA. The result of this
calculation will be shared with SKF Group Purchasing. On July 1st and January
1st, NNE will issue an invoice or credit note for the accumulated impact of
scrap surcharges for the previous two quarters. The Scrap Surcharge or Credit
shall be separate from Product invoices and issued from NNE to each SKF location
with payment terms consistent with the terms in the General Supply Agreement.
The calculation of the of the Scrap Surcharge or Credit will be based on the
actual tons of balls invoiced during the previous quarter divided by [redacted*]
(material yield factor) multiplied times the change in the actual scrap
surcharge for the previous quarter compared to the Base Scrap Surcharge.

 
*Information omitted and submitted separately to the Commission under Rule
24b-2.

 


--------------------------------------------------------------------------------




EXHIBIT 4.4.2


RAW MATERIAL CLAUSE (CONT'D)


 
2.
For products from NNE's Subcontractor, NN Asia (NNA):



The current NN Asia raw material price development from current suppliers uses
base price adjustments as often as quarterly with no surcharges. Material price
adjustments for NN Asia Products will be handled in the following way:


 
a.
Annual Product Price Adjustment: Pricing of Products will be adjusted January
1st of 2008 and 2009 in accordance with material cost changes by applying the
Material Content Percentage,  [Redacted*],  to the Percentage Change in Material
Cost. The base material cost effective January 1,2007 is  [Redacted*] ton. NNB
will provide to SKF its best estimate of the pending change by October 15th of
each year to facilitate SKF's planning process. Once material negotiations are
completed, NNE will provide to SKF the actual ball price adjustment with the
supporting calculation of the Percentage Change in Material Cost and the
associated adjustment to Product prices as well as evidence showing these
material cost changes.



 
b.
Credit / Debit Note for quarterly Change in Material Cost: At the end of
Quarters 2, 3 and 4, NNA will calculate me impact of material price change, if
applicable, by comparing the current material price to the price in effect on
January 1st. This calculation will be shared with SKF Group Purchasing. On July
1st and January 1st, NNA will issue an invoice or credit note for the
accumulated impact of material price changes for the previous two quarters. The
Material Invoice or Credit shall be separate from Product invoices and issued
from NNA to each affected SKF location with payment terms consistent with the
terms in the General Supply Agreement. The calculation of this Material
Surcharge or Credit will be based on the actual tons of balls invoiced during
the previous quarter divided by  [Redacted*] (material yield factor) multiplied
times the change in the actual material cost for the quarter compared to the
material cost in effect when the Product price was set in January.

 
*Information omitted and submitted separately to the Commission under Rule
24b-2.

 


--------------------------------------------------------------------------------



EXHIBIT 4.4.3
 
RAW MATERIAL CLAUSE (CONT'D)


3.
For products from NNE's Subcontractor, NN Ball and Roller (NNBR):



The current NNBR raw material price development from current suppliers uses base
price adjustments as often as quarterly with no surcharges. Material price
adjustments for NNBR Products will be handled in the following way:


 
a.
Annual Product Price Adjustment: Pricing of Products will be adjusted January
1st of 2008 and 2009 in accordance with material cost changes by applying the
Material Content Percentage,  [Redacted*], to the Percentage Change in Material
Cost for sizes <33mm diameter made from wire rod. For sizes >33mm coming from
forged blanks, the adjustment will be based the Material Content Percentage, 
[Redacted*], to the Percentage Change in Forged Blank Cost. The base material
cost effective January 1, 2007 is €1019/ton for wire rod. The base forged blank
cost effective January 1, 2007 is  [Redacted*] /ton of which it is assumed the
material cost is  [Redacted*]/ton before yield loss. The material factor for
forged blanks is based on this material cost. NNE will provide to SKF its best
estimate of the pending change by October 15th of each year to facilitate SKF's
planning process. Once material negotiations are completed, NNE will provide to
SKF the actual ball price adjustment with the supporting calculation of the
Percentage Change in Material Cost and the associated adjustment to Product
prices as well as evidence showing these material cost changes.



 
b.
Credit / Debit Note for quarterly Change in Material Cost: At the end of
Quarters 2, 3 and 4, NNBR will calculate the impact of material price change, if
applicable, by comparing the current material price to the price in effect on
January 1st. This calculation will be separated into two parts based on Products
made from wire rod (ball sizes <33mm) and Products made from purchased forged
blanks (ball sizes >33mm). These calculations will be shared with SKF Group
Purchasing. On July 1st and January 1st, NNBR will issue an invoice or credit
note for the accumulated impact of material price changes for the previous two
quarters. The Material Invoice or Credit shall be separate from Product invoices
and issued from NNBR to each affected SKF location with payment terms consistent
with the terms in the General Supply Agreement. For ball sizes <33mm, the
calculation of this Material Surcharge or Credit will be based on the actual
tons of balls invoiced during the previous quarter divided by [Redacted*]
(material yield factor) multiplied times the change in the actual material cost
per ton for the quarter compared to the material cost per ton in effect when the
Product price was set in January. For ball sizes >33mm, the calculation of this
Material Surcharge or Credit will be based on the actual tons of balls invoiced
during the previous quarter multiplied by the forged blank material factor 
[Redacted*] multiplied times the change in the actual forged blank cost per ton
for the quarter compared to the forged blank cost in effect when the Product
price was set in January.



4. As it is in the best interest of NNE and its Subcontractors to develop and
approve additional raw material suppliers, the parties agree that the prices to
be used in the above calculations will be based on a prorated price calculation
using the ratio of raw material purchases by NNE or its Subcontractor during the
period from sources approved by SKF.


5. SKF and NNE agree to negotiate in good faith to adjust these material
pass-through provisions if there is a change in the current structure of raw
material price development for any of the three geographic regions.
 
 
*Information omitted and submitted separately to the Commission under Rule
24b-2.



--------------------------------------------------------------------------------



 
EXHIBIT 5.4


PAYMENT TERMS PER SKF PRODUCTION UNIT




SKF PRODUCTION UNIT 
Payment terms 
[Redacted*]
Comments 
SKF SABB Gothemburg (Sweden) 
 
 
SKF LSB Schweinfurt (Germany) 
 
 
SKF Steyr (Austria) 
 
 
SKF DGBB St Cyr-sur-Loire (France) 
 
 
SKF DGBBBari (Italy) 
 
 
SKF Massa (Italy) 
 
 
SKF VillarPerosa (Italy) 
 
 
SKF Nilaï (Malaysia) 
 
For supplies from consignment stock
 
 
For all other supplies 
SKF Bangalore (India) 
 
 
SKF Uitenhage (South Africa) 
 
 
SKF DGBB Fontenay Le Comte (France) 
 
 
SKF DGBB Cassino (Italy) 
 
 
SKF Jakarta (Indonesia) 
 
For supplies from NNA
 
 
For supplies from NNE 
SKF DGBB Sopot (Bulgaria) 
 
 
SKF MSBU-CBU St Cyr-sur-Loire (France) 
 
 
SKF BTU St Cyr-sur-Loire (France) 
 
 
SKF HBU Airasca (Italy) 
 
 
SKF HBY St Cyr-sur-Loire (France) 
 
 
SKF HBU Tudela (Spain) 
 
 
SKF HBU Cajamar (Brazil) 
 
 
SKF HBU Changwon (Korea) 
 
For supplies from NNA
 
 
For supplies from NNE 
SKF HBU Shanghai (PRC) 
 
For supplies from NNA
 
 
For supplies from NNE 

 
*Information omitted and submitted separately to the Commission under Rule
24b-2.



--------------------------------------------------------------------------------





EXHIBIT 8.1


THE SKF QUALITY STANDARDS FOR SUPPLIERS
 
 



 

--------------------------------------------------------------------------------




